Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 1 of 11




                   Exhibit B
                 Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 2 of 11




From:                             Tenreiro, Jorge <tenreiroj@SEC.GOV>
Sent:                             Wednesday, October 16, 2019 5:13 PM
To:                               Drylewski, Alexander C (NYC); McGrath, Kevin
Cc:                               Musoff, Scott D (NYC); Malloy, Christopher P (NYC); Beatty, Andrew R (NYC)
Subject:                          [Ext] RE: SEC v. Telegram, 19-cv-9439(PKC)(SDNY)
Attachments:                      2019.10.16 Proposed PI.docx; 2019.10.16 Telegram Additional Documents subpoena
                                  DRAFT.pdf; 2019.10.16 Telegram Subpoena Attachment A.pdf


Hi Alex:

Thanks for your email. (Please copy Daphna on all correspondence).

As we indicated over the phone, we cannot agree to your proposal. Specifically, we will not agree to withdraw our
request for a preliminary injunction, nor can we agree that, given the parties’ current respective positions, the deadlines
for emergency discovery are no longer necessary. We propose that the parties agree to the P.I. on consent, without
prejudice to going back to the Court should facts change that require a modification or a lifting of the stay. We are also
willing to enter into a proposed expedited discovery schedule as you request. The attached proposal reflects the
foregoing.

As stated above, since we do not have agreement, please propose a time to meet and confer on our document requests.
We are willing to work with you of course but given the tight deadline of next Thursday, we need the documents by the
deadline.

Thanks,

Jorge




From: Drylewski, Alexander C
Sent: Wednesday, October 16, 2019 1:18 PM
To: Tenreiro, Jorge ; McGrath, Kevin
Cc: Musoff, Scott D ; Malloy, Christopher P ; Beatty, Andrew R
Subject: SEC v. Telegram, 19-cv-9439(PKC)(SDNY)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Hi Jorge and Kevin – as a follow up to our conversations this week, I'm attaching a draft stipulation and proposed order
through which Telegram agrees not to offer, sell or distribute any Grams and will preserve relevant documents. We
believe this agreement achieves every objective of the SEC's requested preliminary injunction, while preserving the
status quo and all parties' rights without asking the Court to engage on the merits at this premature juncture. We hope
that the SEC will reconsider its insistence that Defendants consent to entry of a preliminary injunction, which is obviated
by the proposed agreement. We're also happy to discuss if you have any proposed edits to the language of the
stipulation.

Separately, we'll be sending you later today responses and objections to the SEC's sixteen document requests dated
October 11, 2019. We're available to meet and confer regarding these requests, which, as you know, implicate
                                                             1
                 Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 3 of 11
significant data privacy issues, among others. In light of Telegram's commitment not to offer, sell or distribute Grams
and the parties' agreement to work together to set an expedited schedule in this matter, please confirm the SEC's
agreement that the deadlines for emergency discovery are no longer necessary as we work through these issues.

Thank you,
Alex

Alexander C. Drylewski
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square | New York | 10036-6522
T: 212.735.2129 | F: 917.777.2129
alexander.drylewski@skadden.com




------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this email,
you are hereby notified that any dissemination, distribution or copying of this email (and any attachments
thereto) is strictly prohibited. If you receive this email in error please immediately notify me at (212) 735-3000
and permanently delete the original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided
upon request.

==============================================================================




                                                             2
          Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 4 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :   19 Civ. 9439 (PKC)
                                                                        :
                           - against -                                  :   ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

         STIPULATION AND [PROPOSED] ORDER IMPOSING PRELIMINARY
                  INJUNCTION AND OTHER INTERIM RELIEF

        WHEREAS on October 11, 2019, Plaintiff Securities and Exchange Commission (the

“Commission”) commenced this action by filing a Complaint, and filed a motion for a temporary

restraining order and order granting other expedited relief, and a motion for a preliminary

injunction and other interim relief, and supporting papers, including a memorandum of law,

declarations, and exhibits (the “Motion”);

        WHEREAS on October 11, 2019, the Court entered an Order to Show Cause granting

the expedited relief sought in the Commission’s Motion and requiring that Defendants Telegram

Group Inc. and TON Issuer Inc. (“Defendants”) show cause why the interim relief the

Commission sought in its Motion should not be granted;

        WHEREAS Defendants have entered a general appearance, consented to the Court’s

jurisdiction over them and over the subject matter of this action, and have consented to the entry

of this Order Granting Preliminary Injunction and Other Interim Relief

        NOW, THEREFORE:
        Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 5 of 11



                                                 I.

       IT IS HEREBY ORDERED that the Commission’s application for a preliminary

injunction against the Defendants is GRANTED and the preliminary injunction hearing

scheduled for October 24, 2019 is ADJOURNED.

                                                 II.

       IT IS FURTHER ORDERED that, pending a final disposition of this action, Defendants

and each of their officers, agents, servants, employees, and attorneys, and those persons in active

concert or participation with them who receive actual notice of this Order by personal service or

otherwise, are preliminary enjoined and restrained from engaging in the offering of unregistered

securities or violating Sections 5(a) and 5(c) of the Securities Act, including but not limited to by

offering, selling, or distributing the digital tokens known as “Grams” or otherwise by:

       (a) without a registration statement in effect as to that security, making use of the means

           and instruments of transportation or communications in interstate commerce and of

           the mails to sell securities through the use of means of a prospectus; and/or

       (b) making use of the means and instruments of transportation or communication in

           interstate commerce and of the mails to offer to sell through the use of a prospectus,

           securities as to which no registration statement has been filed.

                                                 II.

       IT IS FURTHER ORDERED that, pending the final disposition of this action,

Defendants SHALL NOT destroy, alter, or conceal documents, books, and records that are in

their possession, custody, or control, or the possession, custody, or control of each of their

respective agents, servants, employees, and attorneys, and those persons in active concert or




                                                  2
        Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 6 of 11



participation with them, including documents that concern the allegations in the Complaint or

Defendants’ assets, finances, or business operations;

                                                III.

       IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

65(d)(2), this Order shall be, and is, binding upon Defendants and each of their respective agents,

servants, employees, and attorneys, and those persons in active concert or participation with

them who receive actual notice of this Order by personal service, facsimile, email, overnight

courier, or otherwise.

                                                IV.

       IT IS FURTHER ORDERED that the parties shall prepare a proposed Case

Management Plan and Scheduling Order (“Case Management Plan”), pursuant to Rule 2 of this

Court’s Individual Practices, that such Case Management Plan shall provide for expedited

discovery to be conducted in advance of a resolution of this action on the merits, and that the

parties shall submit the Case Management Plan in advance of the Initial Pretrial Conference to be

held before the Court no later than October 31, 2019.

STIPULATED AND AGREED TO:


Date: ___________________                     By: ___________________________
                                                     Jorge G. Tenreiro
                                                     Kevin McGrath
                                                     Daphna A. Waxman
                                                     Securities and Exchange Commission
                                                     New York Regional Office
                                                     200 Vesey Street, Suite 400
                                                     New York, New York 10281
                                                     (212) 336-9145 (Tenreiro)
                                                     TenreiroJ@sec.gov
                                                     Attorneys for Plaintiff Securities and
                                                     Exchange Commission




                                                 3
       Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 7 of 11




Date: ________________________            By: ___________________________
                                                 George A. Zimmerman
                                                 Scott D. Musoff
                                                 Christopher P. Malloy
                                                 Alexander C. Drylewski
                                                 SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                                 Four Times Square
                                                 New York, New York 10036
                                                 Phone: (212) 735-3000
SO ORDERED

Dated: ________________, 2019             _________________________________
New York, New York                        HON. P. KEVIN CASTEL
                                          UNITED STATES DISTRICT JUDGE




                                      4
         Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 8 of 11




                                           Schedule A


  FINANCIAL           NAME OF                ACCOUNT NUMBER (Last 4 Digits) OR
 INSTITUTION          ACCOUNT                  IDENTIFYING INFORMATION

Bank of America       Middleton,       XXXXXX3904
                      Reginald
Bank of America       Middleton,       XXXXXX3917
                      Reginald
Bank of America       Veritaseum       XXXXXX1142
                      Holdings
Bank of America       Veritaseum       XXXXXX1786
                      Assets LLC
Citibank              221              XXX1498
                      Washington
                      Avenue LLC
Citibank              281              XXX1711
                      Cumberland
                      Street LLC
Citibank              Lefferts Place   XXX1404
                      LLC
Citibank              Middleton,       XXX1630
                      Reginald
Citibank              Reggie           XXX1201
                      Middleton
                      LLC
Citibank              Veritaseum       XXXXX4865
                      Inc.
Citibank              Veritaseum       XXXXX2142
                      LLC
JPMC                  Middleton,       XXXXX7843
                      Reginald
JPMC                  Veritaseum       XXXXX5610
                      LLC
Kraken                Veritaseum,      XXXXX5A7Q
                      LLC
Gemini                                 Account ID ending in 5247
Coinbase                               User IDs ending in 00e3c & 00053a
Interactive Brokers   Veritaseum       XXXXX0423
                      Assets, LLC
Afrasia Bank          Veritaseum
(Mauritius)           PanAfrica
                      Holdings
Barclays Bank         Veritaseum
        Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 9 of 11



(Mauritius)       PanAfrica
                  Holdings
Guaranty Trust    Veritaseum
Bank (Nigeria)    PanAfrica
Access Bank       Veritaseum
(Nigeria)         PanAfrica
Zenith Bank       Veritaseum
(Nigeria)         PanAfrica
Ethereum
Blockchain
Address                        0x2cc2720ec4263ca730e6209348673665939c29e2
Ethereum
Blockchain
Address                        0x599a4b8188676224d4c9b393b947e332b60b15e3
Ethereum
Blockchain
Address                        0x82c48875c17ee5812f909a9d75c0f64f7a8719fe
Ethereum
Blockchain
Address                        0x7dad3795a4681cd34c673abbdde0257c3be7f231
Ethereum
Blockchain
Address                        0x47afae2eb056630dbde374cc7e79c69d9120c372
Ethereum
Blockchain
Address                        0xaeb0a7e45db38bb72eaa95a390161e954458896d
Ethereum
Blockchain
Address                        0xf278b6c5c89866af3c2cd5426d0e095225c86890
Ethereum
Blockchain
Address                        0xfa436023ee356ceaef2fb9184222e650c55d0ae1
Ethereum
Blockchain
Address                        0xfb9063ad5e9fa8eb91a1e1cd71cbdf6d765ecaff
Ethereum
Blockchain
Address                        0x67bb19d5a4f1b9939178d92a09d62444e4a76438
Ethereum
Blockchain
Address                        0xd2b87eb4418f07fe2c65800ee0db995e8caef3b3
Ethereum
Blockchain
Address                        0xeeaf0b2dbbf6d0a7de0e0668a1c97ba7f3098840
Ethereum
Blockchain                     0x3f6caf49da88ca2452b1f8ad5b710db7141e48a8


                                       ii
       Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 10 of 11



Address
Ethereum
Blockchain
Address                       0x2483b897720a1ff105675ba04f6e1c46cd903ec2
Ethereum
Blockchain
Address                       0x67bb19d5a4f1b9939178d92a09d62444e4a76438
Ethereum                      0xD7479145E52aDc22e6c4DC2c6809a69716823f42
Blockchain
Address
Ethereum                      0xA64983B89345AEa760Ec122f1DDA463EDc9100BF
Blockchain
Address
Ethereum                      0x95841340a779363E9329ed5019E72A05989fd304
Blockchain
Address
Ethereum                      0x75C526d5143792446E0837B5ac84f17576dd76B1
Blockchain
Address
Ethereum                      0x9b6EFFA280482B00c8898d5b4cB7fFFe05AB8CbF
Blockchain
Address
Ethereum                      0x74c760a2840CC4f6a65AAc5bE052ebb1B8739E88
Blockchain
Address
Ethereum                      0xe8916277B0953034F085d4f6fA4DaFb89E003492
Blockchain
Address
Ethereum                      0x4D9471136B8569aE7EF7F6D5ae2a48aC1b12e33F
Blockchain
Address
Ethereum                      0x3f6caf49da88ca2452b1f8ad5b710db7141e48a8
Blockchain
Address
Bitcoin Blockchain            1Jn6XJtCUrCAyEx328Ddn7njAcqKJ21CbJ
Address
Bitcoin Blockchain            1DxueK11gJCFpswAM2P6tTC2pgz1gXZfCc
Address
Bitcoin Blockchain            14ioyNTzBQY9kqK6WzM6eeyqWfJrtM2W7W
Address
Bitcoin Blockchain            1L2yn1oubhnVHze7vajFxctBor5NFk2Upy
Address
Bitcoin Blockchain
Address                       13eFTG5BZirH4WzMhPWDt9YjkDDezz7nke
Bitcoin Blockchain
Address                       19tL87qf8DaiQmtyBZFZoDDrSLQpLFJcd7


                                      iii
       Case 1:19-cv-09439-PKC Document 8-2 Filed 10/16/19 Page 11 of 11



Bitcoin Blockchain
Address                       16obZYxWffrEifadq9L9K9rEaDEPsK11eH
Bitcoin Blockchain
Address                       155Jpk9qqak7sMnE2bgkpcrU4wUxeRfguD
Bitcoin Blockchain
Address                       14M1F4VRvxHJGCmNEixnMwtfSjwGdC2BHz




                                      iv
